Citation Nr: 1111776	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for sinusitis, to include as secondary to the Veteran's service-connected deviated septum.

3.  Whether an August 22, 1975 rating decision denying service connection for a right knee disorder contains clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) in January 2007, September 2007, and May 2009.

In December 2005, the RO denied the Veteran's claim for an increased evaluation for hypertension.  The Veteran submitted a Notice of Disagreement with this decision in March 2006, and a Statement of the Case was furnished in April 2006.  The Veteran did not submit any documentation indicating an intent to appeal that would constitute a Substantive Appeal under 38 C.F.R. § 20.202 (2010).  He has also not more recently asserted that this issue is presently on appeal.  However, in August 2006, he submitted a new claim for an increased evaluation for hypertension, and, as this claim has not been adjudicated to date, it is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee disorder was previously denied in multiple unappealed rating decisions, the most recent of which was issued in December 2005.

2.  Evidence received since the December 2005 rating decision pertains to the previously unestablished fact of a service-related right knee injury and raises a reasonable possibility of substantiating the Veteran's claim for service connection for that disability.

3.  The evidence of record establishes a causal relationship between a current right knee disorder and service.

4.  The evidence of record, on balance, does not establish a causal relationship (or aggravation) between claimed sinusitis and either service or the Veteran's service-connected deviated septum.

5.  In an unappealed August 22, 1975 rating decision, the RO denied service connection for a right knee injury, and the Veteran has not established that 
the correct facts, as then known, were not before the RO at that time, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for a right knee disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  A right knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  Sinusitis was not incurred in or aggravated by service, or incurred or aggravated secondary to the service-connected deviated septum.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

4.  The August 22, 1975 rating decision denying service connection for a right knee disorder does not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These provisions are described in further detail below, in conjunction with the claim for service connection for sinusitis.  Nevertheless, given the Board's fully favorable disposition of the right knee disorder claim, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for a right knee disorder was denied in an August 1975 rating decision.  In that decision, the RO cited to treatment for complaints of pain and swelling in the right knee in December 1974, during service, and to hospitalization at a VA facility for a right knee medial meniscectomy in April 1975.  Further VA treatment through June 1975 was also noted.  In denying the claim for service connection for an injury to the right knee, the RO noted that service records showed only one treatment (December 1974) and that "[t]his was an acute and transitory condition not shown at discharge."  The Veteran was notified of this decision in the same month, and his Notice of Disagreement was received in March 1976.  However, the Veteran did not respond to the March 1976 Statement of the Case within one year of notification of the unfavorable decision.  The August 1975 rating decision is therefore "final" under 38 U.S.C.A. § 7105(c).

The Veteran reapplied for service connection for a right knee disorder in June 2000.  This application was denied on the basis of no new and material evidence in December 2000, and the Veteran did not respond within one year of notification of the denial in January 2001.  This decision is accordingly also "final" under 38 U.S.C.A. § 7105(c).

In May 2005, the Veteran again applied for service connection for a right knee disorder.  This application was denied in a December 2005 rating decision on the basis of no new and material evidence.  The Veteran did not respond to this decision within one year of notification in December 2005, although he submitted several lay statements during that period addressing other disabilities.  This decision is accordingly also "final" under 38 U.S.C.A. § 7105(c).

Evidence received since the unfavorable December 2005 rating decision includes the report of an April 2009 VA orthopedic examination.  The examiner who conducted this examination rendered the opinion that degenerative joint disease of the right knee is "as least likely as not related to SC injury."  This opinion certainly pertains to the previously unestablished fact of a service-related injury and raises a reasonable possibility of substantiating the Veteran's claim.  The claim for service connection for a right knee disorder is accordingly reopened on the basis of new and material evidence and will be considered on its merits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As noted above, the Veteran complained of pain and swelling in the right knee in December 1974, during service, and an impression of chondromalacia was rendered.  The Board also notes that there were no complaints or symptoms of the right knee at entry into service, as shown by January 1974 entrance examination and history reports.  The Veteran did deny any such symptoms in a January 1975 medical history report and was shown to have no such symptoms in the corresponding separation examination report.  

However, approximately one month after service in April 1974, the Veteran was hospitalized at a VA facility for "a history of several years of recurrent right knee pain and swelling."  During the hospitalization, he underwent a right medial meniscectomy.  Copious subsequent treatment records following that date show ongoing treatment for right knee symptoms, but at no point has any treatment provider suggested that the Veteran's disability was of anything other than an in-service etiology.  As noted above, the VA examiner who conducted the April 2009 orthopedic examination determined that degenerative joint disease of the right knee was "as least likely as not related to SC injury," and this opinion was based upon a claims file review, consideration of the Veteran's own history, and a physical examination.

In summary, the evidence of record overwhelmingly supports the conclusion that the Veteran has a current right knee disorder of in-service onset.  The reopened claim for service connection for this disability is accordingly granted.

II.  Service connection for sinusitis

VA's duties to notify and assist claimants in substantiating a claim for VA benefits, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), must be addressed as to this issue.  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2006 letter, prior to the date of the issuance of the appealed rating decision.  Any deficiencies of notification as to VA's practices in assigning disability evaluations and effective dates for those evaluations are not prejudicial in this instance; as the Veteran's claim is being denied, no disability evaluation or effective date for such evaluation will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim for service connection for sinusitis.  The RO has obtained records corresponding to all treatment described by the Veteran, as well as Social Security Administration (SSA) records.  Additionally, the Veteran was afforded a VA examination in April 2009 that was fully adequate for the purpose of ascertaining the nature and etiology of this disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on considered the full history of the disability.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

VA's laws and regulations concerning service connection claims as noted above apply to the claim for service connection for sinusitis, except to the extent that sinusitis is not among the disabilities listed in 38 C.F.R. § 3.309(e).  Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the present case, the Veteran's in-service treatment records are entirely negative for sinusitis.  He did sustain the service-connected nasal fracture in July 1974 and was treated for a headache in February 1975, but his separation examination and medical history reports from January 1975 are entirely negative for sinusitis.

Subsequent to service, a VA upper respiratory examination report from July 2005 indicates that the Veteran did not give a history suggestive of recurrent sinusitis and did not have any evidence for deviation of his nasal septum.  He did not appear to be having any functional deficits from his claimed injury.  There was no tenderness to palpation over the sinuses.  X-rays of the nasal bones from that month revealed no fracture.  

Subsequently, a July 2005 VA treatment record indicates sinusitis for years, and a January 2006 record contains a notation of chronic sinusitis with a history of a nasal fracture and trouble with sinus problems since then.  Multiple subsequent treatment records reflect that sinusitis was among the Veteran's "problems."  These records are not accompanied by any testing results indicating current sinusitis, however.  Notably, an April 2007 VA treatment record indicates that the Veteran was referred for an ear, nose, and throat (ENT) appointment addressing the assessment of sinusitis with a deviated septum, but there is no subsequent record of such appointment.

The Veteran's claimed disability was addressed in the report of a VA orthopedic examination in April 2009.  The examiner, who reviewed the claims file and considered the Veteran's history, noted his prior treatment and his use of Flonase and Sudafed.  Following an examination and nasal films that revealed no abnormalities, the examiner diagnosed seasonal allergic rhinitis that was not likely related to the Veteran's service-connected injury.  The basis for this opinion was that there was no evidence of a deviated septum on imaging.  The Veteran had mild functional impairment as a result of subjective complaints.

Overall, the medical evidence of record fails to show that the Veteran has a diagnosis of sinusitis that is in any way etiologically related to either service or the service-connected deviated septum.  The report of the April 2009 VA orthopedic examination indicates that that it is more likely than not that no such causal relationship is present, and the examiner based this opinion upon a claims file review, consideration of the Veteran's own history, a full examination (including nasal x-rays), and a complete rationale.  The Board also finds that the examiner's wording (that the deviated septum and the rhinitis are not related) is broad enough to weigh against a finding of aggravation of sinusitis by the service-connected deviated septum.  While several VA outpatient treatment records contain brief notations of sinusitis and suggest a connection with a deviated septum, these notations are not accompanied by a rationale and do not appear to be based upon either an ENT evaluation, extensive prior respiratory treatment, or a claims file review.  They are accordingly of no more than minimal probative value, as compared to the VA examiner's opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board is cognizant that VA adjudicators are directed to assess both medical and lay evidence.  In this case, the Veteran has asserted that he has had sinus pressure since his in-service nasal injury, as indicated in his June 2008 hearing testimony and in comments made during his April 2009 VA examination.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this regard, the Board observes that sinusitis is noted to be a disability detected by x-ray under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The Board thus does not find sinusitis to be in the category of disabilities capable of lay observation.  The Board also finds that the question of whether a deviated septum can cause or worsen existing sinusitis requires medical training or credentials for resolution, as it is one concerning medical causation rather than continuity of symptomatology, and the Veteran has been shown to have no medical background whatsoever.  Even assuming the sincerity of the Veteran's belief that he has sinusitis related to his service-connected nasal injury, the nature of the claimed disability is such that his contentions cannot be found to be competent evidence.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for sinusitis, to include as secondary to his service-connected deviated septum, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  CUE

Preliminarily, the Board notes that VA's duties to notify and assist, as described above, do not apply to claims of CUE in prior final decisions because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.   Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

According to the United States Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VARO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown at 44.

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

If evidence establishes CUE, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A(a).

The August 1975 rating decision denying the Veteran's initial claim for service connection for a right knee disorder has been described above.  See 38 U.S.C. §§ 310, 312 (1970); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1975) (applicable laws and regulations as of the issuance of the August 1975 rating decision).  As noted above, the Veteran initiated but did not timely perfect an appeal of this decision, and the decision is "final" under 38 U.S.C.A. § 7105(c). 

The evidence of record at the time of the August 1975 rating decision consisted of the Veteran's service treatment records, VA surgical and treatment records from April through June of 1975, and the Veteran's May 1975 application.  The Board is cognizant that the Veteran's surgical treatment took place very soon after service; however, this treatment does not appear to have involved arthritis at that time.  Moreover, while the Veteran was treated for right knee symptoms on one occasion in service, he denied such symptoms in a January 1975 medical history report and was shown to have no such symptoms in the corresponding separation examination report.  The Board thus finds that reasonable minds could have differed over whether the post-service disability documented in the VA records beginning in April 1975 was of in-service onset.  See Thompson v. Derwinski, supra.

The Board is cognizant that, prior to the August 1975 rating decision, the Veteran was not afforded a VA examination to address the nature and etiology of his claimed disorder.  Even if one could argue that the absence of such an examination constituted a violation of VA's statutory duty to assist the Veteran, such a shortcoming cannot constitute CUE in and of itself.  See Crippen v. Brown, supra.

Finally, the Board is certainly aware that, in the present decision, service connection for a right knee disorder has been granted.  The Board's determination in this regard is based upon the claims file as currently constituted, notably the report of the aforementioned April 2009 VA examination.  Most of this evidence was not of record at the time of the August 1975 rating decision and provides no basis for a finding of CUE.  See Damrel v. Brown, supra.

Overall, the August 22, 1975 rating decision denying service connection for a right knee disorder was based upon the correct facts, as then known, and an application of the applicable statutory and regulatory provisions existing at the time.  A finding of CUE is thus not warranted, and the appeal is denied as to this claim.  


ORDER

New and material evidence has been received to reopen a claim for service connection for a right knee disorder.

Service connection for a right knee disorder is granted.

Service connection for sinusitis, to include as secondary to the Veteran's service-connected deviated septum, is denied.

An August 22, 1975 rating decision denying service connection for a right knee disorder does not contain CUE, and the appeal is denied as to this claim.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


